per curiam:
El 4 de diciembre de 1997 el Director Inte-rino de la Oficina de Inspección de Notarías presentó un informe ante nos mediante el cual indicaba que la Lie. Ma-ría E. Vargas Pérez había dejado de rendir los índices no-tariales correspondientes a los meses de marzo, mayo, ju-nio, julio, agosto y septiembre de 1996. Nos indicaba, además, el Director Interino que la licenciada Vargas Pé-rez continuaba sin cumplir con sus obligaciones notariales de rendir los índices aludidos, a pesar de que se le había requerido por escrito que rindiese dichos informes en dos ocasiones, el 9 de octubre de 1996 y el 3 de abril de 1997. También se le requirió que enviara los índices notariales mediante comunicación telefónica el 3 de octubre de 1997. En esa ocasión la licenciada Vargas Pérez se comprometió a cumplir con su deber, pero al 4 de diciembre de 1997 no lo había hecho aún.
En vista de lo anterior, el 16 de enero de 1998, mediante Resolución, le concedimos un término de treinta (30) días a la licenciada Vargas Pérez para atender los requerimientos de la Oficina de Inspección de Notarías. Dentro de ese mismo término, además, se le requirió que mostrara causa por la cual no se le debía disciplinar por su incumplimiento con sus deberes notariales.
Nuestra Resolución de 16 de enero de 1998 no pudo no-*162tificarse personalmente, como se había ordenado que se hi-ciese, debido a que la licenciada Vargas Pérez no residía ya en la dirección que constaba en la Secretaría del Tribunal. Había trasladado su residencia para New York sin notificar de ello a este Foro o a la Oficina de Inspección de Notarías, como exigen tanto la Ley y el Reglamento Notarial de Puerto Rico como el Reglamento del Tribunal Supremo de Puerto Rico.
La notificación de la resolución aludida se hizo por vía telefónica y por correo, una vez el Alguacil General del Tribunal se enteró de su nueva dirección.
El 23 de febrero de 1998 la licenciada Vargas Pérez com-pareció ante nos y sometió los índices notariales que le habían sido requeridos por la Oficina de Inspección de Notarías. Indicó que no había enviado los índices notaria-les antes debido a “varias circunstancias particulares de índole personal”.
El 5 de marzo de 1998 compareció la Directora de la Oficina de Inspección de Notarías y nos informó que los índices remitidos por la licenciada Vargas Pérez carecían del sello notarial correspondiente. Nos informó, además, que la licenciada Vargas Pérez no había cumplido con su obligación de presentar su informe de actividad notarial correspondiente al año 1996. También nos indicó que a pe-sar de estar la licenciada Vargas Pérez residiendo fuera de Puerto Rico desde hace algún tiempo, ésta todavía no ha-bía seleccionado un notario sustituto y que por ello no se conocía dónde permanece o quién custodia actualmente la obra notarial realizada por la licenciada Vargas Pérez desde su admisión al ejercicio profesional.
La Directora de la Oficina de Inspección de Notarías concluyó, con arreglo a todo lo anterior, que la licenciada Vargas Pérez “refleja descuido y desatención a deberes mi-nisteriales ... básicos” del notario. Aduce, además, que la licenciada Vargas Pérez refleja “desconocimiento craso de sus obligaciones como notario”.
*163Tiene razón la Directora de la Oficina de Inspección de Notarías en sus señalamientos a nos. La conducta de la licenciada Vargas Pérez antes relacionada revela un claro patrón de incumplimiento con varios de sus deberes notariales. Reiteradamente hemos resuelto que no rendir los índices notariales a tiempo constituye una conducta impropia que apareja la imposición de medidas disciplinarias. El incumplimiento con este importante deber coloca al notario en el umbral de la incapacidad para ejercer el notariado. In re Jusino López, 145 D.P.R. 52 (1998); In re Garay Texidor, 142 D.P.R. 220 (1997); In re Santiago Arroyo, 132 D.P.R. 239 (1992); In re Alvarado Tizol, 122 D.P.R. 587 (1988); In re Rivera Lassen, 116 D.P.R. 325 (1985); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
En este caso, la falta de cumplir con la obligación de rendir los índices notariales a tiempo se agrava con el incumplimiento de otros deberes notariales importantes, como son el de informar anualmente la obra notarial realizada, Regla 13 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV; el de notificar prontamente cualquier cambio de dirección residencial y profesional, 4 L.P.R.A. see. 2011, y el de nombrar un notario sustituto expeditamente, 4 L.P.R.A. see. 2013, y Regla 18 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV. Todos estos son deberes que deben observarse rigurosamente, y su incumplimiento también acarrea sanciones disciplinarias. In re Bringas Rechani, 128 D.P.R. 132 (1991); In re Rigau, Jr, 118 D.P.R. 89 (1986); In re Pagani Rodríguez, 109 D.P.R. 831 (1980).
En vista de todo lo anterior, se dictará sentencia que suspenda a la licenciada Vargas Pérez indefinidamente del ejercicio de la notaría. El Alguacil del Tribunal procederá a incautarse de su obra notarial para ser entregada a la Directora de la Oficina de Inspección de Notarías.
El Juez Asociado Señor Rebollo López no intervino.